        Case 4:21-cv-00342-BSM Document 12 Filed 08/11/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

ROBERT S. MITCHELL                                                   PLAINTIFF

v.                         CASE NO. 4:21-CV-00342-BSM

DOE                                                                DEFENDANT

                                    ORDER

      Having reviewed the entire record de novo, Magistrate Judge Edie R. Ervin’s

recommended disposition [Doc. No. 10] is adopted, and Robert Mitchell’s claims are

dismissed without prejudice.

      IT IS SO ORDERED this 11th day of August, 2021.




                                             ________________________________
                                             UNITED STATES DISTRICT JUDGE
